                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                           CIVIL ACTION FILE NO.: 5:19-CV-445-FL

PHILADELPHIA INDEMNITY                          )
INSURANCE COMPANY,                              )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )
                                                )        ORDER ON DEFENDANTS’
CHEROKEE GIVES BACK                             )         UNOPPOSED MOTION
FOUNDATION; THOMAS F. DARDEN II;                )       FOR LEAVE TO DESIGNATE
THOMAS F. DARDEN III; SLOCUM H.                 )      DOCUMENT(S) AS FILED UNDER
FOGLEMAN III a/k/a S. H. “JIM”                  )                SEAL
FOGLEMAN; SAMUEL W. WHITT;                      )
MAURICE J. COLEMAN; LATOYA KING                 )
a/k/a LATOYA GODLEY; and RSUI                   )
INDEMNITY COMPANY,                              )
                                                )
                     Defendants.                )


       This matter is before the Court on Defendants Cherokee Gives Back Foundation,

Thomas F. Darden II, Thomas F. Darden III, Slocum H. Fogleman III, Samuel W. Whitt,

Maurice J. Coleman, and Latoya King’s (collectively, “Defendants”) Unopposed Motion for

Leave to Seal the Reply Memorandum in Support of Defendants' Motion for Clarification of the

Court's August 26, 2020 Order and supporting documents (the "Memorandum") (D.E. 195) and

the Memorandum in Support of Defendants’ Motion to Seal. For the reasons stated herein,

pursuant to this Court’s authority under Local Civil Rule 79.2, the Court finds that the Motion to

Seal should be granted.

                                         DISCUSSION
       A party may file a Motion to Seal with this Court pursuant to the requirements of

Local Civil Rule 79.2. Local Civil Rule 79.2 references Section V.G. of the Electronic Case




          Case 5:19-cv-00445-FL Document 207 Filed 03/26/21 Page 1 of 3
Filing Administrative Policies and Procedures Manual (“Policy Manual”). That Section requires

that all motions to seal be accompanied by a supporting memorandum that specifies the

following:

               (i)     the exact document or item, or portions thereof, for which filing
                       under seal is requested;
               (ii)    how such request to seal overcomes the common law or the First
                       Amendment presumption to access;
               (iii)   the specific qualities of the material at issue which justify sealing
                       such material, taking into account the balance of competing
                       interests in access;
               (iv)    the reasons why alternatives to sealing are inadequate; and
               (v)     whether there is consent to the motion.

Section V.G., Policy Manual. The Policy Manual also requires that any proposed order

accompanying a Motion to Seal set forth the findings required under Section V.G.

       As set forth below, the Court determines that Defendants have met the requirements set

forth in the Policy Manual, and that the Memorandum should be held under seal.

       The Memorandum overcomes the common law and First Amendment presumptions to

access because it contains confidential, non-public, and sensitive business information.

Specifically, the documents contain information exchanged between the parties as part of

confidential requests for insurance coverage, which are subject to confidentiality agreements.

       The material to be sealed is the Reply Memorandum in Support of Defendants' Motion

for Clarification of the Court's August 26, 2020 Order and supporting documents (D.E. 195) and

the Memorandum in Support of Defendants’ Motion to Seal.


       Philadelphia does not oppose the relief sought.




                                      2
          Case 5:19-cv-00445-FL Document 207 Filed 03/26/21 Page 2 of 3
       BASED UPON the foregoing, it is therefore ORDERED that the Reply Memorandum in

Support of Defendants' Motion for Clarification of the Court's August 26, 2020 Order and

supporting documents (D.E. 195) and the Memorandum in Support of Defendants’ Motion

to Seal shall be filed under SEAL with this Court. Defendants shall have ten days to file a

redacted versions of their memoranda and supporting documents.

              SO ORDERED, this the 26th day of March, 2021.


                                                 Louise W. Flanagan
                                                 United States District Judge




                                     3
         Case 5:19-cv-00445-FL Document 207 Filed 03/26/21 Page 3 of 3
